The judgment of the court was pronounced by
Eustis, C. J.
This is an appeal from a conviction of the appellant for manslaughter, The case has been argued on the motion taken by the counsel for the prisoner in arrest of judgment. The objections taken to the validity of the indictment do not appear to us to be supported by authority; on the contrary, *517the authorities refereed to in the brief of the district attorney fully sustain the decision of the District Court. The points on which it is made not being new, but familiar to the profession, it is not deemed necessary further to notice them.

Judgment affirmed.